                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MICHAEL A. WOOTEN,

                               Plaintiff,

            v.                                       CASE NO. 18-3067-SAC

JOHNSON COUNTY ADULT DETENTION CENTER, et al.


                               Defendants.


                            MEMORANDUM AND ORDER

      This matter is a civil rights action filed under 42 U.S.C. § 1983.

The matter comes before the Court on plaintiff’s amended complaint

(Doc. 12) and on his motion for a change of venue (Doc. 14).

                                    Background

      Plaintiff is a pretrial detainee at the Johnson County Adult

Detention Center (JCADC) in New Century, Kansas. The Court has

surveyed the record and has constructed the following statement

outlining the background of this action.

      Plaintiff is charged with aggravated indecent liberties and
sexual exploitation of a child. He was taken into custody in October

2017 and was ordered to have no contact with the juvenile victim.

However, he repeatedly contacted the victim by telephone from the

jail; in a state court proceeding, the State described the contents

of   the   calls   as   including    “extensive   witness   intimidation…the

defendant discussed with and suggested to the juvenile victim that

she commit suicide.” (Doc. 15, p. 11.) The jail became aware of these
calls and took steps to block the victim’s phone number. Despite this,

the plaintiff was able to contact the victim using different telephone

numbers that were not programmed into the jail telephone system (Id.,
p. 12.).

      In December 2017, the state district court ordered that plaintiff

be prohibited from using the telephone in the JCADC. The jail responded

by placing plaintiff in a solitary confinement cell with release for

three hours daily. (Id., p. 7).

      Plaintiff’s trial is currently scheduled to take place in May

20201. He has remained in solitary confinement for much of that time,

although it appears that he now has been released from that status.

See id., p. 36 (stating that the plaintiff’s request for release from

solitary confinement was denied as moot by the trial judge).

      The complaint also alleges that plaintiff saw a jail dentist          for

treatment on two occasions. During these appointments, plaintiff

states that the dentist asked him to move his arm and then rubbed

against him as he leaned in. Plaintiff contends this action was

sexually motivated.

                                 Discussion

      In response to the Court’s earlier order, plaintiff has submitted

a 165-page amended complaint.
     The Prison Litigation Reform Act (PLRA) directs the federal courts

to conduct a preliminary review of any case in which a prisoner seeks

relief from a government entity or officer. See 28 U.S.C. § 1915A(a).

During that process, the Court must identify any cognizable claim and

must dismiss any claim that is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary damages

against a defendant who is immune from such relief. See 28 U.S.C. §

1915A(b).


1 This information was retrieved from on-line records maintained by the District
Court of Johnson County.
   To state a claim for relief, a plaintiff must make factual

allegations that, accepted as true, “raise a right to relief above

the speculative level.” Bell Atlantic v. Twombly, 550 U.S. 544, 555

(2007). The complaint must present “enough facts to state a claim to

relief that is plausible on its face.” Id. at 570. The court accepts

all well-pleaded allegations as true and construes the allegations

in the light most favorable to the plaintiff. Id. at 555. However, “when

the allegations in a complaint, however true, could not raise a

[plausible] claim of entitlement to relief,” the complaint should be

dismissed. Id. at 558.

     Under Rule 8 of the Federal Rules of Civil Procedure, a complaint

must present: “(1) a short and plain statement of the grounds for the

court’s jurisdiction…; (2) a short and plain statement of the claim

showing that the pleader is entitled to relief; and (3) a demand for

the relief sought.” These requirements are designed to provide that

“defendants enjoy fair notice of what the claims against them are and

the grounds upon which they rest.” TV Commc’ns Network, Inc. v. ESPN,

Inc., 767 F.Supp. 1062, 1069 (D. Colo. 1991).
    As a pro se litigant, plaintiff is required to comply with these

requirements. “This is so because a pro se plaintiff requires no

special legal training to recount the facts surrounding his alleged

injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted.” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The Court may not

“assume the role of advocate for a pro se litigant.” Id. This means

the Court cannot “supply additional facts [or] construct a legal
theory for a plaintiff that assumes facts that have not been pleaded.”

Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).
     Plaintiff’s amended complaint does not comply with Rule 8.

Rather, it contains a mix of materials, such as a judicial complaint

filed with state authorities, that does not contribute to a “short

and plain statement” or have any apparent relevance to plaintiff’s

claims.

     The Court has considered the amended complaint and the two

supplements under the liberal standards governing this matter and

makes the following findings.

     First, the plaintiff broadly claims there is a conspiracy among

the prosecutor, a detective and others concerning the criminal action

pending against him. Any claims related to that matter must be stayed

under Younger v. Harris, 401 U.S. 37 (1971). In Younger, the United

States Supreme Court determined that a federal court should not

intervene in a state action that was begun before the commencement

of the federal lawsuit when the state proceedings are ongoing, the

proceedings implicate an important state interest, and the state

proceedings offer the plaintiff an adequate forum to present his

claims. Id. at 43. See also Joseph A. ex rel. Corrine Wolfe v. Ingram,
275 F.3d 1253,1272 (10th Cir. 2002)(stating that Younger controls

“whenever the requested relief would interfere with the state court’s

ability to conduct proceedings, regardless of whether the relief

targets the conduct of a proceeding directly.” (citations omitted)).

    Here, the first condition is met because the state proceedings

against plaintiff are ongoing. The second condition also is met

because Kansas has an important interest in enforcing its criminal

laws through proceedings in the state courts. In re Troff, 488 F.3d
1237, 1240 (10th Cir. 2007)(“[S]tate control over criminal justice [is]

a lynchpin in the unique balance of interests” described as “Our
Federalism.”)(citing Younger, 401 U.S. at 44). The third condition is

met because the Kansas courts provide plaintiff with an adequate forum

to present his constitutional claims by way of pretrial proceedings,

trial, and, if he is convicted, by direct appeal and post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n. 2 (10th Cir.

1993)(“[F]ederal courts should abstain from the exercise of …

jurisdiction if the issues raised…may be resolved either by trial on

the   merits    in   state   court   or    by    other   (available)     state

procedures.”)(quotation      omitted).     To    overcome   this    exception,

plaintiff must show either “bad faith”, “harassment”, or “irreparable

injury.” Amanatullah v. Col. Bd. of Med. Exam’rs, 187 F.3d 1160, 1165

(10th Cir. 1999). Plaintiff’s claims do not persuade the Court that

an exception to Younger abstention is warranted.

      Applying a liberal reading to the balance of the complaint, the

Court construes it to allege violations of plaintiff’s rights arising

from his placement in segregation and from contact with a jail dentist.

                        Placement in segregation

      As a pretrial detainee, plaintiff is protected from punishment
without due process. Peoples v. CCA Detention Centers, 422 F.3d 1090,

1106 (10th Cir. 2005)(citing Bell v. Wolfish, 441 U.S. 520, 535 (1970)).

A pretrial detainee still may be subjected to restrictions while

incarcerated, but the conditions and restrictions impose may not

constitute     punishment.   Id.   The    core   question   is     whether   the

restriction is “imposed for the purpose of punishment or whether it

is incident to some other legitimate government purpose.” Id.

(citation omitted). Thus, if a pretrial detainee is placed in
segregation for a managerial purpose and not for punishment, no

process is required. Id. at 1106 (citation omitted).
     In this case, it is apparent that plaintiff was placed in

segregation as a managerial measure imposed due to his persistence

in contacting the juvenile victim in his criminal case. The jail took

this action after the state trial court ordered the jail to prohibit

plaintiff   from   using   the   telephones.   While   the   conditions   of

plaintiff’s detention no doubt were made more difficult by his

segregation, the placement decision is supported by a legitimate

penological purpose.

                           Contact with dentist

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson v. Pardus, 551 U.S. 89 (2007) set

out a new standard of review for dismissals under 28 U.S.C. §

1915(e)(2)(B)(ii). See Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir.

2007)(citations omitted). Following those decisions, courts “look to

the specific allegations in the complaint to determine whether they

plausibly support a legal claim for relief.” Kay, 500 F.3d at 1218

(quotation marks and internal citations omitted). A plaintiff “must

nudge his claims across the line from conceivable to plausible.” Smith
v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). In this

context, “plausible” refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath

of conduct much of it innocent,” then the plaintiff has not “nudged

[the] claims across the line from conceivable to plausible.” Robbins

v. Oklahoma, 519 F.3d 1242, 1247 (citing Twombly at 1974).

     Here, the events described by plaintiff are of the type so general

that they do not plausibly state a claim for relief. In the ordinary
course, a dental practitioner would lean over a patient and might ask

that patient to adjust slightly for a better approach. While it is
conceivable   that   a   practitioner   might   abuse   that   situation,

plaintiff’s bare claims do not present a plausible scenario.

                          Order to Show Cause

     For the reasons set forth, the Court directs plaintiff to show

cause why his claims concerning his placement in segregation and his

contact with the jail dentist should not be dismissed. In the

alternative, plaintiff may file a second amended complaint.

     An amended complaint is not an addendum or supplement to the

original complaint but completely supersedes it. Therefore, any

claims or allegations not presented in the amended complaint are no

longer before the Court. Plaintiff may not simply refer to an earlier

pleading; instead, the complaint must contain all allegations and

claims that plaintiff intends to present in the action, including

those to be retained from the original complaint. Plaintiff must

include the case number of this action on the first page of the amended

complaint.

     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). Plaintiff must refer to each
defendant in the body of the complaint and must allege specific facts

that the describe the allegedly unconstitutional acts or omissions

by each defendant, including dates, locations, and circumstances.

                           Motion to Change Venue

     Finally, the Court considers plaintiff’s motion to change venue.

Plaintiff moves for a change of venue from Johnson County to Atchison

County so that he “can have a fair and impartial trial.” This motion

appears to be directed to the criminal proceedings pending in Johnson
County and should be presented to the presiding judge in that matter.

This Court has no jurisdiction to issue orders in that matter and must
deny the motion on that ground.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is directed to

show cause on or before May 15, 2020, why the claims alleging a wrongful

placement in segregation and contact with a jail dentist should not

be dismissed for the reasons stated. In the alternative, plaintiff

may submit a second amended complaint on or before May 15, 2020, that

complies with the directions set out in this order.

     IT IS FURTHER ORDERED plaintiff’s motion for change of venue

(Doc. 14) is denied for lack of jurisdiction.

     IT IS SO ORDERED.

     DATED:   This 18th day of March, 2020, at Topeka, Kansas.



                                S/ Sam A. Crow

                                SAM A. CROW
                                U.S. Senior District Judge
